Citation Nr: 1222787	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was provided a Videoconference Board hearing in July 2011.  A transcript of the testimony offered at this hearing has been associated with the record. 


FINDING OF FACT

The Veteran did not incur bilateral hearing loss in service, sensorineural hearing loss is not shown within the first post-service year and bilateral hearing loss is not otherwise attributable to service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology and severity of his claimed bilateral hearing loss, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examination obtained in this case is adequate.  Contrary to the Veteran's contentions, and as will be discussed in greater detail below, the examination is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history, both before, during and after service.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no assessment of bilateral hearing loss or any complaints regarding the ears.  Upon entrance examination in October 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
5
10
N/A
5

Upon periodic examination in February 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
15
LEFT
15
5
5
N/A
Zero

Upon periodic examination in September 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
10
10
LEFT
5
10
10
10
10
10


At separation the Veteran checked "don't know" in regards to having or having ever had hearing loss.   See March 1977 report of medical history.  Separation examination did not, however, result in an assessment of hearing loss and the ears and ear drums were normal on clinical evaluation. 

Upon separation examination in March 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
15
LEFT
20
20
20
N/A
10

The Veteran served as an Armor Reconnaissance Specialist.  See DD Form 214.  He claims that he has bilateral hearing loss attributable to noise exposure from arms, gun and tank fire.  His exposure to noise in service certainly seems consistent with this Military Occupational Specialty (MOS).  He claims that he first observed a loss of hearing acuity in service, which has persisted and worsened to present day, and that currently assessed bilateral hearing loss is attributable to service.   

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in June 2009.  At this time, he claimed that he had bilateral hearing loss attributable to service as due to noise exposure in the military from armored vehicles and weapons fire, notably without hearing protection.  In terms of post-service noise history, the examination report outlines that the Veteran worked in a grocery store following service, in an oil field, as a plumber, in an electronics manufacturing plant, as a handy man and in a bank, all without hearing protection.  He also participated in hunting or recreational shooting without hearing protection, used power tools with hearing protection and rode motorcycles or personal watercraft without protection.  He denied any history of ear disease, head trauma or ear trauma.  He had not previously received any care for hearing loss.

Physical examination of each ear was within normal limits.  Examination resulted in an assessment of bilateral hearing loss across the frequency range with good speech recognition scores bilaterally.  

On the authorized audiological evaluation, pure tone thresholds, obtained by air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
65
LEFT
40
35
45
55
75

Pure tone averages were 51.25 for the right ear and 52.5 for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for both ears and bilateral hearing loss was assessed.  38 C.F.R. § 3.385.  This examination marks the earliest date of any clinical evidence of bilateral hearing loss within the record.  These are the only post-service audiometrics contained within the claims file.  

The examiner noted that they had reviewed the claims file, and in particular the in-service audiometrics, and concluded that bilateral hearing loss was less likely than not related to the Veteran's military service.  In terms of rationale, the examiner cited that the Veteran's hearing was normal at discharge and the Veteran's post-service history of noise exposure.  

By way of background, the examiner, however, concluded that tinnitus (for which service connection has been established) was at least as likely due to noise exposure in service.  In terms of rationale, the examiner referenced the noisy nature of the Veteran's service and his reported history of onset of tinnitus in service.  

As noted above, the Veteran testified before the Board in July 2011.  At the hearing, the Veteran and his representative asserted that the examination report was in error.  Specifically, it was contended that the examiner's unfavorable opinion on bilateral hearing loss was a mere typographical error.  Along these lines, the Veteran and his representative argued that the favorable opinion on tinnitus was inconsistent with the unfavorable opinion on bilateral hearing loss and, therefore, the opinion must be incorrectly stated.   The Veteran testified as to having been exposed to loud noise in service and that he had noticed poor hearing acuity in and since service.  He essentially denied any post-service history of noise exposure.  

The Veteran also took issue with the examiner in that he did not believe that an adequate history was obtained.  In this regard, the Veteran testified that the examiner did not ask him anything about what he did after service.  The Veteran's representative echoed this assertion and noted that if there was no history of noise exposure post-service, then the condition should be service-connected.  

Initially, the Board points out that the presumptive regulations are unavailing.  There is no evidence of bilateral hearing loss within the first post-service year.  Although the Veteran is competent to describe symptoms of hearing loss, which he can perceive, hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. at 307.  Thus, notwithstanding the Veteran's lay assertions regarding hearing loss, in the absence of audiometrics dated within the first post-service year, the presumptive provisions are not applicable.  

As noted above, the Veteran asserts that the VA examiner's negative opinion must be the result of a typographical error as a positive opinion was offered on the etiology of tinnitus.  The Board finds this assertion without merit.  When the examiner's opinion is reviewed it is entirely consistent with their provided rationale, i.e. that the Veteran's audiometrics were normal at discharge and that the Veteran had noise exposure post-service.  As to the assertion that bilateral hearing loss must be service-connected because tinnitus is, the Board disagrees.  In this regard, the Board observes that the examiner clearly felt comfortable making a distinction with respect to the etiology and date of onset of those disorders, based in large part on the existence of the pure tone thresholds at separation that provided a contemporaneous, objective measure of the quality of his hearing at that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Board finds no reason to conclude that the opinion contains any typographical error.

The Veteran also asserts that the examiner did not obtain an adequate history, particularly regarding post-service noise exposure.  However, the Board also finds no merit in this assertion.  As outlined above, the examiner obtained a complete history from the Veteran and the Veteran did, indeed, acknowledge a history of post-service noise exposure without the use of hearing protection.

Along these lines, the Board also has reason to doubt the Veteran's credibility.  Notably, at his Board hearing, the Veteran denied any history of post-service noise exposure.  However, it is clear that he reported such a history at his June 2009 VA examination.  This inconsistency leads the Board to afford the Veteran's reported history no weight.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Entitlement to service connection for bilateral hearing loss is denied.  As noted above, the Board has found the June 2009 VA examination to be adequate and the Veteran's testimony and reported history to be lacking in credibility and probative value.  Bilateral hearing loss was not assessed in service and despite the Veteran's questionable history, no clinical evidence of hearing loss appears until some 30 years post-discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  VA examination found bilateral hearing loss was less likely than not attributable to service due to normal separation audiometrics and a history of post-service noise exposure.  Accordingly, the Board finds that the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.  

Lastly, the Board notes that at discharge the Veteran checked "don't know" with respect to hearing loss.  Despite this notation, the Board notes that audiometric testing at discharge was normal and that bilateral hearing loss was not assessed at discharge.  Along these lines, the Board is not denying the claim merely on the lack of audiometrics meeting VA's standards under 38 C.F.R. § 3.385 in service.  Rather, the Board's decision is based primarily on the degree of probative value and credibility afforded to the medical opinion and lay statements of record.  Hensley, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


